Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2017/082154.
Claim 1-3, 6-11, 14-15, and 19-21 were allowed in the Notice of Allowability mailed on May 18, 2021.
This Corrected Notice of Allowability is issued to correct the missing terminal period of claim 1.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mehdi Zamanpour on June 1, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend claim 1 as follow: 
--1. A modified DNA binding domain, wherein: the modified DNA binding domain is modified from a homologous DNA binding domain of a transferrin, wherein the 
the Cys residue at position 10 and the Cys residue at position 20 are replaced with a different amino acid so that no disulfide bond is formed between the amino acid at position 10 and the amino acid at position 20. --
 
Allowable Subject Matter
Claim 1-3, 6-11, 14-15, and 19-21 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses that the N-terminal region of several known transferrins bind DNA (see the 103 rejection in the office Action mailed on October 20, 2020), the Examiner has found no teaching or suggestion in the prior art directed to substituting the Cys residue at position 10 and 20 of the DNA binding domain of SEQ ID NO:1, 2, 3, 4, 5, 6, or 7 so that no disulfide bond is formed between the amino acids at position 10 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652